Fourth Court of Appeals
                                San Antonio, Texas
                                     October 17, 2018

                                   No. 04-18-00134-CV

                          IN INTEREST OF I.S.F.P., A CHILD

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 13-028
                         Honorable Bill R. Palmer, Judge Presiding

                                          ORDER

       Appellants’ motion for extension of time is DENIED, and this appeal is DISMISSED. See
TEX. R. APP. P. 38.8.

       It is so ORDERED on October 17, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court